Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over McGinness et al (US Patent Application Publication 2008/0179580) in view of Linford et al (US Patent 6,595,497).

As to Claims 1 and 4, McGinness et al disclose a fence rail device comprising:
a rail (30; Fig 9), said rail having a first end and a second end, said rail being elongated between said first end and said second end, said rail comprising an outer wall defining a hollow interior extending between said first end and said second end, said outer wall having a top section, a pair of side sections, and a bottom section, said side sections being parallel to each other, said side sections being substantially planar (Fig 9);
a slot (31) extending through said bottom section between said first end and said second end;
a plurality of cross walls, each of said cross walls being planar, each of said cross walls extending between said side sections, said plurality of cross walls including a top cross wall, a middle cross wall, and a bottom cross wall (Fig 9), said top cross wall being spaced from said top section of said outer wall 
a pair of lower interior walls (34), each of said lower interior walls being coupled to and extending between said bottom section and said bottom cross wall, each of said lower interior walls being positioned proximate to a respective one of said side sections.
However, McGinness et al do not disclose a pair of medial interior walls, each of said medial interior walls being coupled to and extending between said bottom cross wall and said lower middle cross wall wherein a distance between said medial interior walls being less than a distance between said lower interior walls.
Linford et al disclose a similar fence rail (Fig 6A) having a slot (20), delineated interior spaces (35a, 35b), the rail having a pair of medial interior walls (43; the central interior walls) extending between a bottom and middle cross wall as part of a reinforcing structure to increase the strength and rigidity of the rail.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the rail of McGinness et al to having the medial interior walls as taught by Linford et al to increase the strength and rigidity of the rails.

As to Claim 2, McGinness et al disclose significantly as claimed, but does not disclose said middle cross wall being positioned closer to said bottom cross wall than said top cross wall.  McGinness et al, however, shows the interior spaces (32 and 32’ as seen in Figure 8) having different dimensions such that the interior most space (32) is large in comparison to the adjacent spaces.  Examiner reminds applicant that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, It would have been 

As to Claim 3, McGinness et al disclose the device of claim 1, further comprising each of said lower interior walls being aligned with and defining a respective lateral side of said slot (Fig 9).

As to Claim 12, McGinness et al disclose the device of claim 1, further comprising a pair of upper slot ridges, each of said upper slot ridges (38 on left side of slot 37 as seen in Fig 9) extending from a respective one of said lower interior walls into said slot.

As to Claim 13, McGinness et al disclose the device of claim 1, further comprising a pair of lower slot ridges, each of said lower slot ridges (38 on right side of slot 37 as seen in Fig 9) extending from a respective one of said lower interior walls into said slot.

As to Claim 14, McGinness et al disclose the device of claim 1, further comprising a distance between said top cross wall and said top section being less than a distance between said bottom wall and said bottom section (Fig 9).



s 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McGinness et al and Linford et al as applied to claims 1-4 and 12-14 above, and further in view of McCarthy et al (US Patent Application Publication 2010/0096608)
McGinness et al and Linford et al disclose the device significantly as claimed, but do not disclose the rail further comprising a pair of upper grooves and a pair of lower grooves, each of said grooves extending into a respective one of said side sections of said outer wall of said rail, further comprising each of said side sections having a constant thickness wherein each of said grooves defines a corresponding interior ridge within said hollow interior.
McCarthy et al teach a similar fence system having an extruded rail having a profile with a pair of upper and lower grooves (Fig 17) in the sidewalls, having a constant thickness) of the rail to provide not only an enhanced aesthetic appeal, but an increased strength to the sidewalls, inhibiting bucking and bending.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the sidewalls of the rail of McGinness et al to have grooves therein as taught by McCarthy et al to provide an increased aesthetic and strength to the sidewalls of the rails



11 is rejected under 35 U.S.C. 103 as being unpatentable over McGinness et al and Linford et al as applied to claims 1-4 and 12-14 above, and further in view of Dallaire et al (US Patent Des. 348,525)
McGinness et al and Linford et al disclose the device significantly as claimed, but do not disclose the rail further comprising a pair of dividers, each of said dividers being coupled to and extending between a respective one of said lower interior walls and a respective one of said side sections to divide said bottom interior space on opposite sides of said slot into respective upper portions and lower portions.
Dallaire et al teach a similar rail extrusion having lower interior walls delineating a slot and further comprising dividers between the lower interior walls and side sections of the rail to divide a bottom interior space on opposite sides of said slot into respective upper portions and lower portions (Figs 1-2) as the divider walls would increase the strength and rigidity of the rail in the area of the slot.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the rail of McGinness et al and Linford et al to include the dividers as taught by Dallaire et al to increase the strength of the rail in the areas on either side of the slot. 


Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of allowable subject matter in the claims is the inclusion of the limitations of the rail as set forth in claim one further comprising upper or lower grooves which also form interior ridges which are coplanar with a respective interior cross wall (Claims 7 and 19) which is not found in the prior art references.  The closest prior art of record, McGinness et al, Linford et al, and Dallaire et al taken as a whole, disclose a fence rail system significantly as claimed, but does not provide any teaching, suggestion, or motivation to modify the prior art as such.  There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.


Conclusion
The prior art made of record and not relied upon, such as US Patent Application Publications 2008/0135823, 2008/0179578, and 2003/0038282 drawn to similar fence rail systems, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        4/19/2021